DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority as a continuation of the United States Patent Application 16/788,867 filed February 12, 2020, which in turn is a continuation of the United States Patent Application 16/378,263 filed April 08, 2019, which in turn is a continuation of the United States Patent Application 15/969,640 filed May 02, 2018 which in turn is a continuation in
part to the United States Patent Application 15/799,331 filed October 31, 2017 which in turn claims the benefit of the United States Provisional Patent Application 62/415,224 filed October 31, 2016. The application 15/799,331 also claims the benefit of the United States Provisional Patent Application 62/464,840 filed Feb 28, 2017. 

Double Patenting
Claims 1-20 are  rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,860,995. Although the claims at issue are not identical, they are not patentably distinct from each other, for example this pending application discloses a method of a) causing a smart device to display, via programmable code executable on command, a list comprising at least one proposed restaurant chosen from the one or more possible restaurants based on a restaurant criterion, wherein the restaurant criterion comprises at least one of: one or more preferred restaurants; a first predetermined distance from the smart device to restaurants located within the first predetermined distance; and a second predetermined distance from a travel path to restaurants located within the second predetermined distance; receiving from the smart device a selected restaurant chosen from the list; generating an order comprising food items based on input into an interface on the smart device; transmitting the order to the selected restaurant; transmitting payment information associated with the order;
generating a unique identifier associated with the order for food items; transmitting a first unique identifier to the selected restaurant; transmitting a second unique identifier to the smart device; registering the first and second unique identifiers with a first automated food locker located onsite of the selected restaurant, wherein the first automated food locker comprises a plurality of disparate bins, wherein the one or more bins consist of at least one of heating or cooling elements for temperature control, and wherein the first automated food locker is configured to automatically unlock one or more bins based on conveyance of the first unique identifier;
receive a registration of placement of the food items comprising the order into the one or more unlocked bins of the first automated food locker; transmit a notification to the smart device, wherein the notification comprises the registration of placement of the food items; and
automatically unlock the one or more bins based on conveyance of the second unique identifier, which is similar to claim1 of the patent 10,860,995. 
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
This application is continuation of application 16/788867 and contain the similar allowable subject matter. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687